Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 16/727,241 filed on 12/26/2019. Claims 1 -9 and 21-31 are pending and are considered below.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given on 10/21/2021 by applicant’s representative Ms. Catherine L. Gerhardt (Reg. No. 77,577).
The application has been amended as follows:
1.	(Currently Amended) A method, comprising:
receiving, by a computer system from a developer, a request that specifies a software package to be distributed to an application exchange service of a cloud computer system;
calculating, by the computer system, a risk score for the software package based on package metadata of the software package and based on developer metadata relating to previous interactions of the developer with the application exchange service, wherein the 
determining, by the computer system based on a comparison of the calculated risk score to a risk threshold, whether to permit distribution of the software package to users via the application exchange service.

6.	(Currently Amended) The method of claim 1, wherein calculating the risk score is further based on 

10-20.	(Canceled)

21.	(Currently Amended) (Currently Amended) A non-transitory computer-readable medium having instructions stored thereon that are capable of causing a computer system to implement operations comprising:
receiving, from a developer, a request that specifies a software package to be distributed to an application exchange service of a cloud computer system;
calculating a risk score for the software package based on package metadata of the software package and based on developer metadata relating to previous interactions of the developer with the application exchange service, wherein the package metadata specifies one of 
determining, based on a comparison of the calculated risk score to a risk threshold, whether to permit distribution of the software package to users via the application exchange service.

26.	(Currently Amended) The non-transitory computer-readable medium of claim 21, wherein calculating the risk score is further based on 

29.	(Currently Amended) (Currently Amended) A system, comprising:
at least one processor; and
a memory having instructions stored thereon that are executable by the at least one processor to cause the system to:
receive, from a developer, a request that specifies a software package to be distributed to an application exchange service of a cloud computer system;
calculate a risk score for the software package based on package metadata of the software package and based on developer metadata relating to previous interactions of the developer with the application exchange service, wherein the package metadata specifies one of a plurality of package types supported by the application exchange 
determine, based on a comparison of the calculated risk score to a risk threshold, whether to permit distribution of the software package to users via the application exchange service.

Allowable Subject Matter
Claims 1 -9 and 21-31 are allowed as amended.
The following is an examiner's statement of reasons for allowance: 
The closest prior art of record WEIGERT; JUERGEN et al., Pub. No.: US 2010/0241469 A1 and WU; Yongzhenget al., Pub. No.: US 2018/0248702 A1 individually or in combination do not disclose the invention as filed. WEIGERT discloses a technique of application package acceptance compliance method in an app store for cloud based application service and regulating developed application package for submission in a cloud based app store. WU discloses a technique of an app store in cloud computer system and managing installation of an application package in a device whereby the application package requires the device to grant specific high-risk permissions to the application upon installation
What is missing from the prior art is calculating a risk score of a software application based on a developer’s metadata relating to previous interactions of the developer with a cloud based app store wherein a specified package type is indicative of an amount of control of the developer on the software package after distribution.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:30 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2034. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/QUAZI FAROOQUI/
Primary Examiner, Art Unit 2491